    Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 1 of 7




X

                         s/ Matthew W. Brann              11/13/2020
                        United States District Judge
Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 2 of 7
Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 3 of 7
Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 4 of 7
Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 5 of 7
Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 6 of 7
       Case 4:20-cv-02078-MWB Document 112 Filed 11/13/20 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on                       I caused the foregoing

Petition for Special Admission to be filed with the United States District Court

for the Middle District of Pennsylvania via the Court’s CM/ECF system, which

will provide electronic notice to all counsel and parties of record.

                                                     /s/
